FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                              March 5, 2021
                         _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                            No. 20-6138
                                                     (D.C. No. 5:13-CR-00102-SLP-1)
 DAVID WAYNE HEATH,                                            (W.D. Okla.)

       Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HOLMES, MATHESON, and PHILLIPS, Circuit Judges.
                 _________________________________

       David Wayne Heath, proceeding pro se,1 appeals the district court’s dismissal of

his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by

the First Step Act of 2018, Pub. L. No., 115-391, 132 Stat. 5194. He also appeals the



       *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It may
be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
       1
         Because Mr. Heath is pro se, we construe his filings liberally, but we do not act
as his advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008). He is subject
to the same procedural rules governing other litigants. See United States v. Green, 886
F.3d 1300, 1307 (10th Cir. 2018).
district court’s denial of his motion to reconsider that dismissal. Exercising jurisdiction

under 28 U.S.C. § 1291, we dismiss the appeal in part and affirm in part.

                                   I. BACKGROUND

                                  A. Legal Background

       Under § 3582(c)(1)(A)(i), a district court may grant a sentence reduction if, after

considering the 18 U.S.C. § 3553(a) sentencing factors, it finds that “extraordinary and

compelling reasons warrant such a reduction” and the “reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A)(i). As modified by the First Step Act, § 3582(c)(1)(A) provides that the

court may grant such a reduction either upon motion of the Director of the Bureau of

Prisons, “or upon motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” Id. § 3582(c)(1)(A).

       Following passage of the First Step Act, therefore, a defendant may move in the

district court for compassionate release under § 3582(c)(1)(A) if (1) he has fully

exhausted all administrative remedies, or (2) 30 days have elapsed since he requested

such a reduction from the warden of his facility.

                         B. Factual and Procedural Background

       Mr. Heath pled guilty to charges of bank robbery in two different cases—one

arising in the District of Kansas and another in the Western District of Oklahoma. Those

                                              2
cases were consolidated in the Western District of Oklahoma for sentencing purposes,

and Mr. Heath was sentenced to 151 months of imprisonment in each case, with his

sentences to run concurrently.

       On April 21, 2020,2 Mr. Heath moved for a reduction in sentence under 18 U.S.C.

§ 3582(c)(1)(A), citing an increased risk of experiencing complications from COVID-19

due to his pre-existing health conditions. His motion said that, on April 15, he submitted

a request for a reduction in sentence under that same provision to the warden of FCI El

Reno, where he was incarcerated. The district court dismissed the motion without

prejudice for lack of jurisdiction because Mr. Heath had not yet exhausted his

administrative remedies and because 30 days had not passed between submitting his

request to the warden and filing his motion.

       Mr. Heath renewed his motion on June 1, 2020, noting that more than 30 days had

passed since he submitted his request to the warden on April 15. He also stated that the

warden had denied his request on May 4.3

       On July 10, the district court again dismissed his motion for lack of jurisdiction

because Mr. Heath did not appeal the warden’s denial of his request to the BOP, and

therefore had not exhausted his administrative remedies (the “July 10 Order”). In a



       2
         The district court’s order indicates that Mr. Heath’s motion was filed on April
22, but it is stamped April 21 and was docketed on that date.
       3
       The warden’s “Response to Inmate Request to Staff Member” is dated April 30,
2020. The discrepancy is not material here.

                                               3
footnote, the court rejected the Government’s concession that the lapse of 30 days

between Mr. Heath’s request to the warden and the filing of his motion was sufficient to

satisfy the exhaustion requirement under § 3582(c)(1)(A).

       On August 5, 2020, Mr. Heath filed a “Motion to Amend Order Under Fed Rule[]

of Civil Procedure 59(e).” ROA at 177. In that motion, he argued that § 3582(c)(1)(A)’s

exhaustion requirement is not jurisdictional, and that the lapse of 30 days was sufficient

to satisfy that requirement. He cited the decisions of several district courts and courts of

appeals around the country that have so held, but he did not identify a binding Tenth

Circuit or Supreme Court decision. And none of the cases he cited postdate the July 10

Order. Construing Mr. Heath’s August 5 motion as a motion for reconsideration, the

district court denied that motion on August 27 because Mr. Heath “ha[d] not shown a

sufficient basis for the Court to reconsider its prior ruling” (the “August 27 Order”).

ROA at 192.

       Mr. Heath filed a notice of appeal from both the July 10 and the August 27 orders

on September 8, 2020.

                                     II. DISCUSSION

                                  A. Standards of Review

       We review de novo whether a district court “possesse[s] jurisdiction to modify [a]

[d]efendant’s sentence” under § 3582(c)(1)(A). United States v. Smartt, 129 F.3d 539,

540 (10th Cir. 1997) (quotations omitted); see United States v. Lucero, 713 F.3d 1024,

1026 (10th Cir. 2013) (“The scope of a district court’s authority in a sentencing

                                              4
modification proceeding under § 3582(c)(2) is a question of law that we review de novo.”

(brackets and quotations omitted)); United States v. Saldana, 807 F. App’x 816, 818 n.4

(10th Cir. 2020) (unpublished) (cited for persuasive value under 10th Cir. R. 32.1; Fed.

R. App. P. 32.1.).

       We review the district court’s denial of a motion for reconsideration for an abuse

of discretion. United States v. Barajas-Chavez, 358 F.3d 1263, 1266 (10th Cir. 2004).

                                           B. Analysis

   July 10 Order

       Mr. Heath’s appeal of the July 10 Order is untimely. The Federal Rules of

Appellate Procedure provide, “In a criminal case, a defendant’s notice of appeal must be

filed in the district court within 14 days after . . . the entry of . . . the order being

appealed.” Fed. R. App. P. 4(b)(1)(A)(i). Rule 4(b)(1)(A), though a “non-jurisdictional

claim-processing rule,” “remain[s] inflexible and thus assure[s] relief to a party properly

raising [it].” United States v. Garduño, 506 F.3d 1287, 1290-91 (10th Cir. 2007)

(quotations omitted); see also United States v. Mitchell, 518 F.3d 740, 744 (10th Cir.

2008) (“[T]he time bar in Rule 4(b) must be enforced by this court when properly

invoked by the government.”). Mr. Heath’s time to appeal the July 10 Order expired on

July 24, 2020. His notice of appeal was not filed until September 8, 2020 and is thus




                                                 5
untimely.4 We therefore dismiss Mr. Heath’s appeal from the July 10 Order. See

Garduño, 506 F.3d at 1292.

   August 27 Order

       The district court denied Mr. Heath’s motion for reconsideration because he “ha[d]

not shown a sufficient basis for the Court to reconsider its prior ruling.” ROA at 192.

We affirm on the alternative ground that his motion for reconsideration was untimely.

See Elkins v. Comfort, 392 F.3d 1159, 1162 (10th Cir. 2004) (“We have discretion to

affirm on any ground adequately supported by the record.”); Randall, 666 F.3d at 1241.

       The Federal Rules of Criminal Procedure do not authorize motions for

reconsideration and accordingly do not specify a time within which they must be

brought.5 See Randall, 666 F.3d at 1241. We have recognized, however, that “criminal

defendants may . . . move for reconsideration,” though such motions “cannot be brought



       4
         In the context of a § 3582(c)(2) motion, we have said that a timely motion for
reconsideration may toll the time to appeal. United States v. Smith, 510 F. App’x 720,
722 (10th Cir. 2013) (unpublished) (citing United States v. Jackson, 950 F.2d 633, 636
(10th Cir. 1991) (observing that a motion to reconsider in a criminal case tolls the time
for appealing)). As explained below, Mr. Heath’s motion for reconsideration was not
timely, and thus did not toll the time to appeal. See United States v. Randall, 666 F.3d
1238, 1243 (10th Cir. 2011) (“[A] motion to reconsider an order granting or denying a
sentence modification under § 3582(c)(2) must be brought within the time granted to
appeal that order.”).
       5
        Mr. Heath styled his motion as a “Motion to Amend Order Under Fed Rule[] of
Civil Procedure 59(e).” ROA at 177. But a motion for reduction of sentence under
§ 3582(c) is a criminal proceeding, and the Federal Rules of Criminal Procedure, not the
Federal Rules of Civil Procedure, apply. See United States v. McCalister, 601 F.3d 1086,
1087 (10th Cir. 2010).

                                             6
at simply any time.” Id. at 1242. We therefore have held that “a motion for

reconsideration of the denial of a § 3582(c)(2) motion must be brought within the time

for appeal,” which is 14 days. Id.; Fed. R. App. P. 4(b)(1)(A). Although we have never

addressed a motion for reconsideration of the denial of a § 3582(c)(1) motion, both

§ 3582(c)(1) and § 3582(c)(2) motions are criminal in nature, see McCalister, 601 F.3d at

1087, and the same reasons for limiting the time to seek reconsideration apply to motions

under both subsections, see Randall, 666 F.3d at 1242-43.

      Mr. Heath filed his motion for reconsideration of the July 10 Order on August 5—

a lapse of 26 days. His motion therefore was untimely, and we may affirm its denial on

that basis. See Randall, 666 F.3d at 1241.

                                  III. CONCLUSION

      Because Mr. Heath’s notice of appeal as to the July 10 Order was untimely, we

dismiss that portion of his appeal. We affirm the district court’s August 27 Order

because Mr. Heath’s motion for reconsideration was untimely filed in the district court.

We also deny Mr. Heath’s motion for leave to proceed in forma pauperis.


                                             Entered for the Court


                                             Scott M. Matheson, Jr.
                                             Circuit Judge




                                             7